               Case 2:20-cv-01528-JCC Document 12 Filed 08/04/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    KHOMPHET PHETSADAKONE, an individual, CASE NO. C20-1528-JCC
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    CITY OF AUBURN, a municipal corporation;
      and JOE MICHELS, in his individual capacity,
13
                             Defendants.
14

15
             The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
             This matter comes before the Court on the parties’ stipulation for and order of dismissal
18
     (Dkt. No. 11). Under Federal Rule of Civil Procedure 41(a)(1)(A)(ii), a case may be dismissed
19
     without a court order if there is a “stipulation of dismissal signed by all parties who have
20
     appeared.” Here, all parties that have appeared stipulate that the claims in this case should be
21
     dismissed with prejudice and without an award of costs or attorney fees to either party. (Dkt No.
22
     11 at 1.) Thus, under Federal Rule of Civil Procedure 41(a)(1)(A), this stipulation is self-
23
     executing. Pursuant to the stipulation, the Court ORDERS that this case is DISMISSED with
24
     prejudice and without costs or attorney fees to either party. The Clerk is directed to CLOSE this
25
     case.
26


     MINUTE ORDER
     C20-1528-JCC
     PAGE - 1
            Case 2:20-cv-01528-JCC Document 12 Filed 08/04/21 Page 2 of 2




 1        DATED this 4th day of August 2021.
                                               Ravi Subramanian
 2                                             Clerk of Court
 3
                                               s/Paula McNabb
 4                                             Deputy Clerk

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-1528-JCC
     PAGE - 2
